El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Habiendo la Corte Municipal de Mayagüez dictado una sentencia a favor de Agustín Hernández Mena y contra Emilio, Manuel, Francisco y Agripina Clotilde Arán Cuascú como herederos de Inocencia Cuascú y Montaz, el ejecutante obtuvo orden de embargo sobre los bienes inmuebles pertenecientes á dos de los mencionados herederos, a saber: Emilio Arán y Cuascú y Francisco Arán y Cuascú. Al ser presentada dicha anotación de embargo para su inscripción en el registro de la propiedad, el registrador denegó la inscripción, haciendo cons-tar su negativa en una nota cuya parte sustancial es como sigue:
*275“No admitida la anotación de embargo a que se contrae este docu-mentó, en cuanto a siete octavas (y8) partes de la finca, por hallarse inscritas a nombre de Doña Alejandrina Blanco y Ramírez, quien las hubo por título de compra hallándose casada con Don Emilio Aran y Cuascú, que es uno de los demandados; y si bien la adquisición debe entenderse hecha para la sociedad conyugal por haberse verificado a título oneroso durante el matrimonio, sin que del registro aparezca que aquélla se hiciera con dinero exclusivo de dicha señora, la ano-tación pretendida no puede extenderse porqúe la deuda que se per-sigue es privativa del Don Emilio y los demás herederos de Doña Inocencia Cuascú, sin que quepa íampoco tomar anotación sobre la mitad ni parte alguna del referido condominio, puesto que en la socie-dad legal .no puede precisarse si hay o nó gananciales, ni, en caso, afirmativo, lo que corresponde a cada cónyuge mientras, por diso-lución del matrimonio, no se efectúa la liquidación del caudal; ha-biendo sido indispensable para la práctica de la anotación interesada respecto a dichas y8 partes, cuando no otra cosa, que el tribunal, a lo menos, hubiese expresamente autorizado el embargo de tales bienes matrimoniales, después de justificados a su satisfacción los extremos que determina el párrafo 3o. del artículo 1325 del Código Civil; y no admitida tampoco la anotación en cuanto a la octava parte (%) es-tante de la finca embargada, porque si bien se halla registrada a nombre de Don Francisco Aran y Cuascú, que es otro de los deman-dados, dicho señor efectuó la adquisición por compra durante su matrimonio con Doña Magdalena Zuzuárregui, por lo cual debe re-putarse hecha para la sociedad conyugal, y la deuda que se reclama al Don Francisco, al igual de la de Don Emilio, es puramente pri-vativa de estos dos últimos y de los demás herederos de Doña Inocen-cia Cuascú.”
El artículo 1325 dice lo siguiente:
“Artículo 1325. El pago de las deudas contraídas por el marido o la mujer antes del matrimonio no estará a cargo de la sociedad de ga-nanciales.
‘ ‘ Tampoco lo estará el de las multas y condenas pecuniarias que se les impusieren.
“Sin embargo, el pago de las deudas contraídas por el marido o la mujer con anterioridad al matrimonio, y el de las multas y conde-nas que se le impongan,, podrá repetirse contra los gananciales después de cubiertas las atenciones que enumera el artículo 1323, si el cónyuge deudor no tuviese capital propio o fuera insuficiente; pero al tiempo *276de liquidarse la sociedad se le cargará lo satisfecho por los conceptos expresados.”
No estamos enteramente de acuerdo con el registrador al decir que'no puede precisarse si hay o nó gananciales mien-tras nó se disuelva el matrimonio, pues de adoptarse ese cri-terio, el acreedor de uno de los esposos quedaría privado de todo recurso para el cobro de su crédito, y esto sería además contrario a la jurisprudencia establecida por este tribunal en el caso de Truyol v. Registrador, 18 D. P. R., 937, y casos allí citados. Para el acreedor existe siempre un recurso.
Convenimos, no obstante, con el registrador, en que los bienes de la sociedad de gananciales no pueden quedar afectos al pago de deudas contraídas por uno de los esposos con ante-rioridad al matrimonio e independientemente de la sociedad conyugal, hasta tanto no sea disuelto el matrimonio ya por muerte de uno de los esposos o por otra causa, o mientras no se establezca el debido procedimiento ante la corte por virtud del cual quede verificada la separación de los referidos bienes o pueden los mismos quedar sujetos al pago de deudas que han sido contraídas individualmente por los esposos, según determina y exige el artículo 1325 del Código Civil. No se ordenará que los mencionados bienes queden de tal modo separados o sujetos al. pago de las referidas deudas, según lo determina y exige el artículo 1325, hasta que no se haya probado que el cónyuge deudor no tiene capital propio de qué responder y se hayan cubierto las demás atenciones de dicha sociedad de gananciales.
En el presente caso las dos deudas ele referencia se origi-naron en el caudal de Inocencia Cuascú. Probablemente los herederos entraron en posesión de los bienes sin beneficio de inventario, pero haya o nó ocurrido esto, la participación que pueda tener cualquiera de'dichos herederos sobre los bienes que existen en una sociédad de gananciales, no podrá ser eje-cutada o decretarse un embargo contra la misma, sin que se demuestre que tal persona no tiene bienes propios o se cumpla *277de alguna otra manera con los demás requisitos del artículo 1325. Debe confirmarse la nota del registrador.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Air!rey.